Title: Alrichs & Dixon to Thomas Jefferson, 18 March 1813
From: Alrichs & Dixon
To: Jefferson, Thomas


          Highly Esteemd Friend Wilmington 18th 3 Mo 1813
          we have to acknowledge thy favour 11th current—; in our reply to thine, of 3rd Inst; (which we hope thou hast receivd;) we stated, what we supposd must be the cause of thy Carder not performing to satisfaction; and the way, we hoped, to remedy it.—we regret, exceeding, that thou has found so much dificulty; with thy machine;—we had tried it before we sent it on; and fully believed it would answer well—
          the reduceing, and simplifying: of the Cotton Machinery; so as to introduce it into common domestic use; has been a subject, of much, and earnest, solicitude with us, we had a hope: that if they: could be so made; as to be used in private families; they might become so general, as to counteract; in this country: the groth of those large Manufacturing Establishments; which: we see are: in Europe: so distructive to all that ought, to be: Valuable to man—
          If thy Machine should still not answer on trial of our last direction, we would be obliged if thou would write us perticularly how it is feed &c, we think it must and will perform well, and will most cheerfully do what is reasonable in our power toward it makeing it
          we are with much RespectAlrichs & Dixon
        